Citation Nr: 1754259	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-33 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chest disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period prior to August 13, 2016.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to August 5, 2010.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was remanded by the Board in October 2013 for a personal hearing and the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2015, and a transcript of the hearing is of record.

In April 2015, the Board reopened and remanded the issue of service connection for a chest disability.  In addition, the Board granted an initial 70 percent rating for PTSD and remanded the issues of entitlement to an initial rating in excess of 70 percent for PTSD, service connection for a low back disability, and entitlement to a TDIU for additional development.

An October 2016 rating decision granted a 100 percent rating for PTSD effective August 13, 2016, and a TDIU from August 5, 2010.  As these represent only partial grants, these issues remain in appellate status.

The issue of entitlement to a TDIU for the period prior to August 5, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the substantive appeal as to the issue of entitlement to service connection for a chest disability.

2.  The Veteran's current low back disability did not manifest in service, or for many years thereafter, and is unrelated to active duty service.  Lumbar arthritis did not manifest within the one-year presumptive period.

3.  For the period from March 29, 2007 through August 13, 2016, the evidence of record shows that the Veteran's PTSD symptomatology more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal as to the issue of entitlement to service connection for a chest disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, for the period from March 29, 2007 through August 13, 2016, the criteria for an initial 100 percent evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal involving PTSD is a full grant of benefits and therefore the duties to notify and assist will not be discussed.  As to the claim for a low back disorder, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's October 2013 remand, a video conference hearing was held in January 2015, and pursuant to the Board's April 2015 remand, in August 2016, the AOJ obtained an adequate VA opinion addressing the etiology of any lumbar spine disorders, as described in further detail below.  These actions constitute substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1).

In this case, in December 2016, the representative submitted a statement requesting to withdraw the appeal for entitlement to service connection for a chest disability.  Attached to this document was a signed statement from the Veteran indicating that he consented to the representative's request to withdraw the appeal as to the issue of entitlement to service connection for a chest disability.  Hence, in the present case, the Board finds that the appellant has withdrawn the substantive appeal as to this issue and that there remain no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal and this issue is dismissed.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case contends that a low back disability is due to active duty service.  Post-service treatment records show lumbar spine degenerative arthritis.  He has therefore met the current disability requirement.  The critical issue is whether any current lumbar spine disability is related to service.  There is one opinion on this matter.

At an August 2016 VA examination, a VA physician opined, following examination of the Veteran and review of the claims file, that it was less likely than not that any low back disability was incurred in, caused by, or otherwise related to service.  The examiner reasoned that service treatment records were negative for complaints or treatment of a back disability; post-service private treatment records dated from 2006 to 2007 were negative for complaints or treatment of a back disability; and VA treatment records from 2005 when the Veteran first established care through VA show that he was first noted to have degenerative arthritis of his back in 2010 and first complained of a back disability in 2011.  The examiner appeared to posit a post-service cause for his back problems, noting that after service, the Veteran had worked as a truck driver and in delivery at different companies.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Service treatment records indeed reflect that the Veteran denied a history of back pain or back problems at separation and that he had a normal physical examination at that time.  Service treatment records are negative for complaints or treatment relating to the low back.  Moreover, although the Veteran was afforded a VA general medical examination in May 2005, significantly, physical examination revealed a normal posture and the examiner noted that there were no spine abnormalities noted.  While the Veteran subsequently developed lumbar spine arthritis, this did not occur until many years after separation from service and there is no evidence indicating that it was otherwise related to service.

Hence, as the August 2016 opinion was provided by a VA examiner and is supported by a reasoned opinion that is consistent with the evidence of record, including the service treatment records and post-service treatment records, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  It is clear that the examiner reviewed the claims file and therefore considered the Veteran's contentions and lay assertions regarding the onset, duration, and etiology of his lumbar spine disorder.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Significantly, there is no contrary opinion.

To the extent the Veteran has offered his opinion that his lumbar spine disorder is related to service, his statements regarding the cause of his back condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of a lumbar spine disability is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his lumbar spine disability was caused are not competent evidence as to a nexus.

Again, the competent and most probative evidence of record is the August 2016 VA opinion.  The examiner considered all the evidence of record, provided a thorough rationale for his conclusion, and added the weight of medical knowledge which adds to the probative value.

In addition, lumbar spine arthritis did not manifest within one year of separation from service.  38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that lumbar spine arthritis existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

In sum, the most probative evidence of record shows that the current lumbar spine disorder did not have its onset during service or for many years thereafter.  Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran is currently in recepit of an initial 70 percent rating for PTSD, effective March 29, 2007.

Under the rating schedule, a 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Higher GAF scores suggest less severe symptoms.  See DSM-IV.

It was reported on VA evaluation in August 2007 that the Veteran was tense and irritable.  He said that he was unable to hold a job.  PTSD was diagnosed, and the GAF score was 45.  It was noted that he had strained relationships with his wife and family and did not have any friends.  He had symptoms of hyperarousal, avoidance, and reexperiencing.  The examiner opined that the Veteran would have difficulty holding a job due to his psychiatric symptoms.

VA treatment records for January 2008 reveal a GAF score of 54.

The Veteran was provided a VA psychiatric evaluation in June 2010.  He noted that he was currently unemployed and that he had to change jobs frequently because of his irritability.  His PTSD symptoms included irritability, anxiety, insomnia, hypervigilance, avoidance of crowds, and a lack of social interest.  He had a history of aggressiveness, having pushed his wife against a wall a couple of times.  The examiner concluded that the Veteran's PTSD caused serious impairment in social and occupational functioning, with reduced reliability and productivity.  The diagnoses were PTSD and alcohol abuse.  The GAF score was 49.  It was noted by the examiner that the Veteran's PTSD symptoms, particularly his irritability, had increased to the point where his poor job performance, involving absenteeism and frequent job switches, threatened his employability.  The examiner concluded that although the Veteran's PTSD did not render him unemployable, he was only able to work in situations where contact with other people was minimized.

VA treatment records for November 2010 reveal the diagnoses of PTSD, severe; major depression, moderate; and dementia secondary to traumatic brain injury.  The GAF score was 40.  The examiner concluded that, given the Veteran's PTSD symptomatology, he was unlikely to be employable in a competitive job market because he might present a danger to others, as his has presented a danger to his wife.  Moreover, with his current cognitive deficits, it was likely that he would have difficulty learning new job skills and, given his mindset, it was likely that he would continue to have trouble accepting how civilians perform their jobs and have difficulty with anger management. 

VA treatment records dated in June 2011 reveal the diagnoses of chronic PTSD; depressive disorder, not otherwise specified (NOS); rule out mild cognitive impairment; and sleep disorder, NOS.  The GAF score was 50.  The Veteran's symptoms included anxiety, irritability, social isolation, avoidance of crowds, startle response, hypervigilance, and insomnia.  It was noted that his nightmares were helped by Ambien.

A May 2012 Social Security Administration (SSA) decision granted the Veteran SSA disability benefits, effective June 1, 2010, due to multiple disabilities, including PTSD and other service-connected disability as well as some nonservice-connected disabilities.

Also on file is a September 2013 Vocational Assessment from J. M. Salek, a vocational rehabilitation consultant.  It was concluded that, given what appears to be the permanency of the Veteran's chronic ongoing behavioral, cognitive, and emotional symptoms due to his PTSD, depression, and sinus headaches, as well as his ongoing gastritis symptoms and abdominal pain, the Veteran had not been able to engage in any substantially gainful occupation since June 2010.

At an August 2016 VA examination, the examiner noted that, as to social history, the Veteran reported that he has four emotional support therapy dogs and that his daily activities vary but often he will wake up and play with the dogs and sometimes he will go fishing in a small creek by the house but otherwise does not do much.  His wife reported that he stays home and stays in bed a lot.  He does not even take a shower or do anything about the house most of the time and he rarely leaves the house; he might go to Walmart to get a bit of fishing gear and then he will come right back.  He and his wife live on separate sides of the house because he is afraid of his anger and of hurting his wife as he has done before.  He also reported that his sleep disturbs his wife's sleep and he prefers to be by himself at times.  He does have one good friend of 30 years and that person visits him but he has not seen his family in a year even though they live only a few hours away.  As to occupational history, after leaving service, the Veteran had a landscaping business which he could do a total of only three months out of the year.  He then started to try to get jobs through friends and from that point on he has had about 12 jobs overall.  The longest job was for Miller beer for four months.  Although he has never been fired from a job, he has walked away from all these jobs as he could not handle things any more.  He could not communicate with his coworkers and he would have confusion and panic attacks.  He also had anger problems and could not accept taking any instruction and he felt that he had to be in charge.  He would start shouting and argue.  He would go in a corner and cry or just walk off.  He even got a job where he was working alone in a back room but then started having panic attacks and could not do that job so then he left that job.  His last job was in 2010 at a furniture store and he was initially on the phone but that lasted only two days and then they placed him in inventory but he had to leave that job because he could not even talk to coworkers and customers.  He states that his heart would start racing and everything would be "just a hum" and he could not concentrate and he would have a panic attack.  With this company he talked to the boss and wrote a letter of appreciation and then stopped working there.

The examiner observed that the Veteran exhibited depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.

The examiner remarked that the Veteran continued to meet the criteria for a diagnosis of PTSD which was severe.  He continues to be very impaired by his PTSD symptoms and would not be able to function on a daily basis without the help of his wife.  As to employment, the Veteran cannot be around people and his job history indicates that he has walked off from every job he has had since leaving the military.  His longest period of employment was four months.  He has tried to work in isolation and tried to have his own lawn care business but could not handle these jobs as he had to eventually interact with people.  The examiner further noted that the Veteran does not sleep well and has daytime fatigue.  His wife has to make him shower and change his clothes at times.  He recently traded his gun for another therapy dog and they both fear that he would harm someone else with it.  He remains suicidal but will not act on it due to religious reasons.  He remains isolated from everyone except his wife.  He has hurt his wife before and this makes him afraid to be around other people.  The examiner opined that his PTSD symptoms would greatly impact the Veteran's occupational functioning in a "very negative way."  She added that although GAF scores were no longer used, if she had to give a GAF score, it would be a 30 given severity of his symptoms.

The most recent VA examiner's assessment was provided following a review of the claims file and examination of the Veteran and therefore the Board assigns it significant probative value.  While the examiner there did not specifically assess the severity level of the Veteran's PTSD for the entire period on appeal, most of the symptoms cited by the examiner as indicating very severe symptoms have been present throughout the appeal period.  The evidence shows that throughout the appeal period, the Veteran has been severely socially isolated, been in danger of hurting himself, his coworkers or his wife, and his PTSD symptoms have prevented him from being able to hold down a job.  While there are instances where the evidence shows GAF scores reflecting somewhat less severe symptoms, the Board finds that, on balance, the overall occupational and social impairment resulting from the Veteran's PTSD has been relatively constant.  To the extent these higher GAF scores raise some question as to whether the Veteran's PTSD resulted in total occupational and social impairment, the Board finds that such doubt should be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  As such, and resolving reasonable doubt in favor of the Veteran, the Board finds that throughout the entire period on appeal, the symptoms of the Veteran's PTSD more nearly approximate total occupational and social impairment.  38 C.F.R. § 4.130.  Accordingly, a 100 percent schedular rating is warranted for the entire period on appeal.


ORDER

The appeal as to the issue of entitlement to service connection for a chest disability is dismissed.

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial 100 percent rating for PTSD for the period from March 29, 2007 through August 13, 2016 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

In a November 2016 correspondence, the representative claimed that although the October 2016 rating decision had granted TDIU from August 5, 2010, entitlement to a TDIU for the prior period was still warranted.  The representative did not specify which disabilities he contended contributed to his unemployability but in an August 2015 application for TDIU, the Veteran indicated that he was unemployable as a result of "all service connected conditions."

As discussed above, the Board has granted a 100 percent schedular rating for PTSD beginning March 29, 2007, and as such, the Veteran may not be awarded a TDIU based on his PTSD.  It is theoretically possible, however, for the Veteran to be granted a TDIU for the period prior to August 5, 2010 based on service-connected disabilities other than PTSD; i.e., his service-connected sinus congestion, gastroesophageal reflux disease, tinnitus and residuals of right metatarsal fracture.  See Bradley v. Peake, 22 Vet. App. 280 (2008); 38 C.F.R. § 4.16(b) (2016).  Since no supplemental statement of the case was issued following the Board's April 2015 remand of this issue, one should be issued.  38 C.F.R. § 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, readjudicate the claim for entitlement to a TDIU for the period prior to August 5, 2010.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


